UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 16-1142


In Re: DOUGLAS SALATHA MILLER; MYRA SALMON MILLER,

                  Debtors.

----------------------

CHRIS S. MILLER,

                  Creditor – Appellant,

          v.

STEVEN G. TATE,

                  Trustee - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:15-cv-00247-MR; 15-40251)


Submitted:   May 26, 2016                       Decided:   May 31, 2016


Before TRAXLER, Chief Judge, and NIEMEYER and FLOYD, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Chris S. Miller, Appellant Pro Se.        Steven G. Tate, Appellee Pro
Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Chris Sealeath Miller appeals the district court’s order

dismissing his appeal from the bankruptcy court’s order sustaining

the trustee’s objection to his claim in the bankruptcy case of

Douglas Salatha Miller and Myra Salmon Miller.   We have reviewed

the record and find no reversible error.    Accordingly, we grant

leave to proceed in forma pauperis and affirm for the reasons

stated by the district court.   Miller v. Tate, No. 1:15-cv-00247-

MR (W.D.N.C. Jan. 20, 2016).      We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid the

decisional process.

                                                          AFFIRMED




                                 2